SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1374
KA 13-01850
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

RANDY JOHNSON, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ALAN WILLIAMS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Genesee County Court (Robert C.
Noonan, J.), entered September 26, 2013. The order directed defendant
to pay restitution of $18,828.75, plus surcharge, to the Genesee
County Department of Social Services.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by vacating that part directing
defendant to pay restitution to Genesee County Department of Social
Services for expenses of foster care placement in the amount of
$7,378.00 and the surcharge thereon in the amount of $368.90, and as
modified the order is affirmed.

     Same Memorandum as in People v Johnson ([appeal No. 1] ___ AD3d
___ [Feb. 6, 2015]).




Entered:    February 6, 2015                       Frances E. Cafarell
                                                   Clerk of the Court